
	
		I
		111th CONGRESS
		1st Session
		H. R. 1980
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Manzullo,
			 Mr. Royce,
			 Mr. Bilirakis,
			 Mr. McCotter,
			 Mr. Forbes,
			 Mr. Wolf, Mr. King of New York,
			 Mr. Hoekstra,
			 Mr. Rohrabacher, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To continue restrictions against and prohibit diplomatic
		  recognition of the Government of North Korea, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North Korea Sanctions and Diplomatic Nonrecognition Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)North Korean negotiators in the Six-Party
			 diplomatic process did not act in good faith by their refusal to agree to a
			 transparent verification process for denuclearization consistent with
			 international standards, including provisions for nuclear
			 sampling, following North Korea’s removal on October 11, 2008, from the list of
			 state sponsors of terrorism maintained by the Department of State.
			(2)International
			 press reports indicate that North Korea has continued to provide support to
			 Iran in the areas of missile technology and nuclear development and has
			 provided Iran’s surrogates, Hezbollah and Hamas, with both missile technology
			 and training in tunneling techniques with which to attack Israel, an ally of
			 the United States.
			(3)International
			 press reports indicate that North Korea was engaged for a number of years in
			 assistance to Syria in the construction of a nuclear reactor in the Syrian
			 desert which was destroyed in a strike by Israeli forces on September 6,
			 2007.
			(4)North Korean
			 negotiators continue to refuse to address in a humane and sincere manner the
			 issue of the abduction of civilians of Japan and the Republic of Korea, both
			 allies of the United States, as well as the abductions of citizens from a
			 number of other countries, including France, Lebanon, Romania, and
			 Thailand.
			(5)Defectors coming
			 out of North Korea have provided testimony that United States permanent
			 resident, Reverend Kim Dong-shik, the spouse and father of United States
			 citizens, was tortured and murdered inside North Korea after his abduction by
			 Pyongyang’s agents on the Chinese border in January 2000 and that his remains
			 are currently being held at a military facility inside North Korea.
			(6)Congress
			 authoritatively expressed its view, in section 202(b)(2) of the North Korean
			 Human Rights Act of 2004 (Public Law 108–333; 22 U.S.C. 7832(b)(2)) that
			 United States nonhumanitarian assistance to North Korea shall be
			 contingent on North Korea’s substantial progress on human rights
			 improvements, release of and accounting for abductees, family reunification,
			 reform of North Korea’s labor camp system, and the decriminalization of
			 political expression, none of which has occurred.
			(7)Congress further
			 authoritatively expressed its view, in section 2 of the North Korean Human
			 Rights Reauthorization Act of 2008 (Public Law 110–346) that human
			 rights and humanitarian conditions inside North Korea are deplorable
			 and that North Korean refugees remain acutely vulnerable.
			(8)Congress has determined that any missile
			 test or launch conducted by North Korea would be in direct violation of United
			 Nations Security Council resolution 1695, adopted on July 16, 2006, which
			 condemns the multiple launches by the DPRK (North Korea) of ballistic
			 missiles on July 5 2006 local time, and United Nations Security Council
			 resolution 1718, adopted on October 9, 2006, which demands that the DPRK
			 (North Korea) not conduct any further nuclear test or launch of a ballistic
			 missile and decides that the DPRK shall suspend all activities
			 related to its ballistic missile programme and in this context re-establish its
			 pre-existing commitments to a moratorium on missile launching, and
			 further determines that the resulting sanctions imposed under such resolution
			 1718 would again come into full effect following a missile test or
			 launch.
			(9)Congress has
			 further determined that a return by North Korea to the Six-Party diplomatic
			 process following any missile test or launch by Pyongyang must include a firm
			 and transparent commitment to the complete, verifiable and irreversible
			 dismantlement of all of North Korea’s nuclear programs, including those derived
			 both from plutonium as well as highly enriched uranium.
			(10)Japanese press
			 reports have indicated that a delegation of approximately fifteen Iranian
			 missile experts have arrived in North Korea in March 2009 to help
			 Pyongyang prepare for a rocket launch, including senior officials with
			 the Iranian rocket and satellite producer Shahid Hemmat Industrial Group, and
			 that they brought with them a letter from their President Mahmoud Ahmadinejad
			 to North Korean leader Kim Jong-Il stressing the importance of cooperating on
			 space technology.
			3.Continuation of
			 restrictions against the Government of North KoreaNotwithstanding
			 the decision by the Secretary of State on October 11, 2008, to rescind the
			 designation of North Korea as a state sponsor of terrorism, restrictions
			 against the Government of North Korea that were imposed by reason of a
			 determination of the Secretary of State that the Government of North Korea, for
			 purposes of section 6(j) of the Export Administration Act of 1979 (as continued
			 in effect pursuant to the International Emergency Economic Powers Act), section
			 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act
			 of 1961, or other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism, shall remain in effect,
			 and shall not be lifted pursuant to such provisions of law, unless the
			 President certifies to Congress that the Government of North Korea—
			(1)is no longer engaged in the illegal
			 transfer of missile or nuclear technology, particularly to the governments of
			 Iran, Syria, or any other country, the government of which the Secretary of
			 State has determined for purposes of section 6(j) of the Export Administration
			 Act of 1979 (as continued in effect pursuant to the International Emergency
			 Economic Powers Act), section 40 of the Arms Export Control Act, section 620A
			 of the Foreign Assistance Act of 1961, or other provision of law, is a
			 government that has repeatedly provided support for international acts of
			 terrorism;
			(2)is no longer engaged in training in combat
			 operations or tunneling, or harboring, supplying, financing, or supporting in
			 any way—
				(A)Hamas, Hezbollah, the Japanese Red Army, or
			 any member of such organizations;
				(B)any organization designated by the
			 Secretary of State as a foreign terrorist organization in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
			 and
				(C)any person included on the annex to
			 Executive Order 13224 (September 21, 2001) and any other person identified
			 under section 1 of that Executive Order whose property and interests are
			 blocked by that section (commonly known as a specially designated global
			 terrorist);
				(3)is no longer engaged in the counterfeiting
			 of United States currency supernotes;
			(4)is no longer
			 engaged in the international trafficking of illicit narcotics into the United
			 States, Japan, Australia, or other allied countries of the United
			 States;
			(5)has released
			 United States citizens Euna Lee and Laura Ling, who were working as journalists
			 reporting on refugees on the North Korean border of China when they were
			 detained by North Korean guards on March 17, 2009, and has returned the last
			 remains of United States permanent resident, Reverend Kim Dong-shik, to his
			 United States citizen widow, family, and church members, so that he may be
			 provided with a proper Christian burial in Chicago;
			(6)has released the
			 Japanese nationals recognized as abduction victims by the Government of Japan
			 as well as abduction victims recognized by the Government of the Republic of
			 Korea;
			(7)has released an estimated 600 surviving
			 South Korean POWs, and any other surviving POWs from the Korean War, who have
			 been held in North Korea against their will and in violation of the Armistice
			 Agreement since hostilities ended in July, 1953;
			(8)has made concrete
			 provisions for unrestricted family reunification meetings for those individuals
			 among the two-million strong Korean-American community who maintain family ties
			 with relatives inside North Korea;
			(9)has opened the
			 North Korean penal system, including the gulag of concentration camps holding
			 an estimated 200,000 political and religious prisoners, to unrestricted and
			 regular visits by representatives of the International Committee of the Red
			 Cross (ICRC);
			(10)has made
			 provision for unrestricted and regular access by representatives of the United
			 National High Commissioner for Refugees to refugees forcibly repatriated to
			 North Korea to determine their general health and welfare; and
			(11)has made concrete
			 provisions for unrestricted contact, including direct communications and
			 meetings, between representatives of international and South Korean religious
			 organizations, including Christians and Buddhists, and their co-believers
			 inside North Korea.
			4.Continuation of
			 diplomatic nonrecognition of North Korea
			(a)FindingCongress finds that the United States did
			 not grant diplomatic recognition to North Korea upon its establishment as a
			 client regime of the former Soviet Union in 1948. The United States has
			 consistently continued to withhold such formal diplomatic recognition during
			 the 59 years since the sudden and unprovoked attack by North Korean forces on
			 the Republic of Korea on June 25, 1950, an attack which led directly to the
			 Korean War and the deaths of over 36,000 United States military personnel as
			 well as at least 2,000,000 Koreans and over 3,000 soldiers from Allied
			 countries.
			(b)Continuation of
			 diplomatic nonrecognitionThe
			 diplomatic nonrecognition described in subsection (a), including restrictions
			 on the establishment of a permanent presence or United States liaison office
			 inside North Korea, shall remain in effect, until such time as the President
			 certifies to Congress that the Government of North Korea has met all of the
			 benchmarks specified in section 3.
			5.International
			 response to a North Korean missile launchIn the case of the launch of a missile,
			 rocket, or other airborne object by North Korea in clear violation of United
			 Nations Security Council resolutions 1695 and 1718, the President shall
			 instruct the United States Permanent Representative to the United Nations to
			 use the voice, vote, and influence of the United States to secure adoption of a
			 United Nations Security Counsel resolution condemning North Korea’s action as a
			 violation of United Nations Security Council resolutions 1695 and 1718 and
			 requiring the implementation of comprehensive sanctions against North
			 Korea.
		
